     Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 1 of 10


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JAKE S. b/n/f BRENDA S.,                      §
                                              §
       Plaintiffs,                            §
                                              §
v.                                            §                C.A. No. 4:21-cv-00208
                                              §
HEMPSTEAD INDEPENDENT                         §
SCHOOL DISTRICT & BRENDA                      §
MARINO, Individually and in her               §
Office Capacity,                              §
                                              §
       Defendants.                            §

           HEMPSTEAD INDEPENDENT SCHOOL DISTRICT’S REPLY BRIEF

       Hempstead Independent School District (HISD or the District) files its Reply to Plaintiffs

Jake S., b/n/f Brenda S.’s, Response to HISD’s Motion to Dismiss pursuant to Rule 12(b)(6) as

follows.

A.     Jake S. mischaracterizes the standard of review under Rule 12(b)(6).

       Jake S., in his opening salvo in his Response, claims, “Dismissal under 12(b)(6) is not

proper unless is appears beyond doubt that the plaintiff can prove no set of facts in support of their

claim which would entitle them to relief.” Dkt. 26 at p. 1 (citing Rios v. City of Del Rio, Tex., 444

F.3d 417, 420 (5th Cir. 2006)). The Fifth Circuit, however, has explained that “Twombly jettisoned

the minimum notice pleading requirement of Conley v. Gibson, 355 U.S. 41, 78 S. Ct. 99, 2 L. Ed.

2d 80 . . . (1957) [‘a complaint should not be dismissed for failure to state a claim unless it appears

beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief’], and instead required that a complaint allege enough facts to state a claim that is

plausible on its face.” St. Germain v. Howard, 556 F.3d 261, 263 n.2 (5th Cir. 2009) (citing In re

Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic v.

Twombly, 550 U.S. 544, 570 (2007))) (insertion added). Therefore, the Court should disregard
                                             1
     Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 2 of 10


Plaintiff’s mischaracterization of the pre-Twombly standard of review under Rule 12(b)(6).

B.     Artful pleading does not excuse Jake S.’s failure to exhaust his administrative remedies
       under the Individuals with Disabilities in Education Act (IDEA).

       HISD argued in its Motion to Dismiss that Jake S.’s claims under the ADA, Section 504,

and Section 1983 must be dismissed because the gravamen of his Complaint was the denial of a

free appropriate public education (FAPE), thus requiring administrative exhaustion under the

IDEA prior to filing suit. Dkt. 15 at pp. 13-17. Jake S does not dispute in his Response that he did

not exhaust his administrative remedies prior to filing suit; rather, he argues his claims are not

subject to exhaustion because: (1) the gravamen of his Complaint is not the denial of FAPE because

the claims could be brought against non-school entities such as “a daycare, a summer camp, or a

private therapist, alleging that they had not appropriately supervised their staff to accommodate

the additional safety concerns necessitated by the child’s disability”; and (2) “Claims that are

solely concerned with physical injury and abuse are not subject to the exhaustion requirements of

the IDEA.” Dkt. 26 at pp. 3-4 (emphasis added). As discussed below, Jake S.’s Response only

underscores the conclusion that IDEA exhaustion was required prior to filing this lawsuit.

       1. The procedural history of this dispute is “strong evidence” that the gravamen of Jake
          S.’s Complaint is the denial of FAPE.

       Before addressing Jake S.’s incorrect arguments, it is important to note what he omits from

his Response; namely, Jake S. wholly fails to confront the binding precedent HISD presented to

the Court, which explains, “A plaintiff’s initial choice to pursue [the IDEA’s] process may suggest

that she is indeed seeking relief for the denial of a FAPE—with the shift to judicial proceedings

prior to full exhaustion reflecting only strategic calculations about how to maximize the prospects

of such a remedy.” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 757 (2017) (alteration added).

Here, it is undisputed that Jake S. pursued the IDEA administrative process based on the alleged

denial of FAPE, and he admits in his Complaint that the process was not exhausted prior to filing

                                                 2
     Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 3 of 10


suit due to the parties reaching settlement. Dkt. 1 at pp. 5-6. Jake S.’s initial pursuit of and eventual

settlement during the IDEA administrative process is “strong evidence” that his claims, regardless

of the statutory label used, are really about special education services and are, therefore, subject to

dismissal due to his uncontroverted failure to exhaust his administrative remedies under the IDEA.

Heston v. Austin Indep. Sch. Dist., 816 F. App’x 977, 983 (5th Cir. 2020) (plaintiffs’ ADA and

Section 504 claims, premised on alleged physical injuries sustained by the student, were properly

dismissed on exhaustion grounds where the plaintiffs settled with the school district during the

administrative process); T. B. v. Nw. Indep. Sch. Dist., 980 F.3d 1047, 1052 (5th Cir. 2020) (“Here,

T.B.’s resort to the IDEA’s administrative procedures before filing suit is a strong indicator that

the gravamen of his complaint is in the denial of a FAPE even if the complaint makes no specific

mention of a FAPE or the IDEA.”).

        2. The answer to Fry’s two hypotheticals is a resounding “no.”

        The Supreme Court’s decision in Fry cemented the proposition that when the gravamen of

a plaintiff’s complaint is the alleged denial of FAPE, then administrative exhaustion under the

IDEA is required regardless of whether a plaintiff attempts to circumvent the exhaustion

requirement through artful pleading. Fry, 137 S. Ct. at 755 (“The use (or non-use) of particular

labels and terms is not what matters. The inquiry, for example, does not ride on whether a

complaint includes (or, alternatively, omits) the precise words(?) ‘FAPE’ or ‘IEP.’”). “Because

the face of a complaint will not always make it apparent whether a non-IDEA claim is still

challenging the denial of [FAPE], the Supreme Court suggested two questions that will help

distinguish such claims from those asserting general disability discrimination.” McMillen v. New

Caney Indep. Sch. Dist., 939 F.3d 640, 645 (5th Cir. 2019) (citing Fry, 137 S. Ct. at 756). “First,

could the plaintiff have brought essentially the same claim if the alleged conduct had occurred at

a public facility that was not a school?” and “Second, could an adult (a teacher, for example) have

                                                   3
      Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 4 of 10


brought essentially the same claim against the school?” Id. (citing Fry, 137 S. Ct. at 756; Reyes v.

Manor Indep. Sch. Dist., 850 F.3d 251, 256-57 (5th Cir. 2017)). “[W]hen the answer is no, then

the complaint probably does concern a FAPE, even if it does not explicitly say so; for the FAPE

requirement is all that explains why only a child in the school setting (not an adult in that setting

or a child in some other) has a viable claim.” Fry, 137 S. Ct. at 756.

        As to the first Fry question, Jake S. proffers he could bring his claims under Section 504,

the ADA, and Section 1983 against non-school entities such as “a daycare, a summer camp, or a

private therapist” if those entities/individuals failed to “supervise[] their staff to accommodate the

additional safety concerns necessitated by the child’s disability.” Dkt. 26 at p. 3 (omission and

emphasis added). Setting aside that Jake S.’s hypotheticals pose private rather than public entities,

even if it is assumed his hypotheticals involve public facilities, they would still not face liability

for “not appropriately supervis[ing] their staff to accommodate the additional safety concerns

necessitated by the child’s disability.” See Heston, 816 F. App’x at 982. The “accommodations”

to which Jake S. was entitled, and to which he claims HISD failed to ensure its supervisory staff

appropriately monitored and implemented, were available exclusively as a result of his

Individualized Education Program (IEP) and could not arise outside of the educational setting, let

alone in a daycare, summer camp, or a private therapist’s office. See McMillen, 939 F.3d at 646.1

In sum, because Jake S.’s accommodations and the related training and supervision arising from

those accommodations were determined by his IEP, which is implemented only due to the

District’s IDEA obligations, “no” is the only appropriate answer to Fry’s first question. See

Heston, 816 F. App’x at 983 (“A.H. would have no claim for failure to accommodate in a public



1
  Indeed, federal courts have found that a failure to provide adequate training to meet a student’s special education
needs is a claim of denial of FAPE. See, e.g., E.R. v. Spring Branch Indep. Sch. Dist., 2017 U.S. Dist. LEXIS 110524,
at *59 (S.D. Tex. 2017), report and recommendation adopted sub nom. E.R. v. Spring Branch Indep. Sch. Dist., 2017
U.S. Dist. LEXIS 110546 (S.D. Tex. 2017); Marc V. v. N.E. Indep. Sch. Dist., 455 F. Supp. 2d 577, 596 (W.D. Tex.
2006), aff’d sub nom Marc V. ex rel. Eugene V. v. N.E. Indep. Sch. Dist., 242 F. App’x 271 (5th Cir. 2007).
                                                         4
      Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 5 of 10


theater or library because those facilities are not required to accommodate a learning disability by

providing a trained and supervised aide.”); see also J.V. v. Brownsville Indep. Sch. Dist., 2020 U.S.

Dist. LEXIS 108707, at *28 (S.D. Tex. 2020) (“To the extent Plaintiffs allege that BISD failed to

supervise or train its staff, those claims are subject to the IDEA’s administrative exhaustion

requirement. Plaintiffs ‘could not state a viable claim under the ADA or Section 504 against a

library or theater based on its failure to train personnel on how to instruct or handle special needs

students’ because a claim ‘concerning teacher training and remedial measures fall under the

umbrella of claims that require IDEA exhaustion.’”) (quoting P.G. by and through R.G. v.

Rutherford Cnty. Bd. of Ed., 313 F. Supp. 3d 891, 902 (M.D. Tenn. 2018)).2

         Turning to Fry’s second question, Jake S. makes no effort whatsoever to answer this

hypothetical in his response—likely, because he cannot do so. As Jake S. himself phrases in his

Response, his complaints are premised on HISD’s purported failure to appropriately supervise its

staff “to accommodate the additional safety concerns necessitated by the child’s disability,”

thereby focusing on Jake S.’s alleged treatment as a student. See Dkt. 26 at p. 3. Thus, following

Fry’s analytical framework, the answer to both hypothetical questions is “no,” the gravamen of

Jake S.’s complaint is the alleged denial of FAPE, and his claims under the ADA, Section 504,

and Section 1983 should be dismissed due to his uncontroverted failure to exhaust the IDEA’s

administrative process. Washington ex rel. J.W. v. Katy Indep. Sch. Dist., 403 F. Supp. 3d 610, 621

(S.D. Tex. 2019) (Rosenthal, J.) (“To answer the questions posed in Fry: Ms. Washington’s claims

would not have arisen in a public facility that was not a school, or if he was an adult visitor or



2
 Jake S., in his Response, attempts to distinguish this case with that before the Fifth Circuit in Heston by claiming,
Plaintiffs in this present matter are not arguing that Student required a specifically designated person to aide him, an
accommodation that might only be available under IDEA, but rather that the staff who did work with student should
have been appropriately supervised, an accommodation that would apply more broadly than just the school setting to
any institution that took a supervisory role over the child.” Dkt. 26 at p. 4. Jake S.’s attempt to distinguish Heston only
underscores that the gravamen of his complaint is the alleged denial of FAPE—the proper supervision and training of
special education personnel to implement accommodations is purely an IDEA matter.
                                                            5
     Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 6 of 10


employee at the school. These allegations focus on J.W.’s status and treatment as a student and his

educational accommodations. Under Fry, these claims must be exhausted.”).

       3. Exhaustion in this case was required despite Jake S.’s allegations of physical abuse.

       Jake S.’s contention that IDEA exhaustion was not required in this case is, likewise,

without merit. Footnote 9 from Fry provides that when a teacher, acting out of animus or

frustration, strikes a student with a disability, “the substance of the plaintiff’s claim is unlikely to

involve the adequacy of special education.” Fry, 137 S. Ct. at 756 n.9. “Unlikely,” however, does

not equate to “impossible,” and as Judge Rosenthal thoroughly analyzed in a case involving

allegations of physical violence against a disabled student, the pattern evident from these cases

when a plaintiff brings § 504 and ADA claims based exclusively on nondisciplinary violence

against a student, exhaustion under the IDEA is not required. However, if the alleged physical

harm is connected to a disciplinary measure because of in-school disruptive behavior that interferes

with attending classes or participating in other educational services, courts are more likely to

conclude that the gravamen of the complaint relates to the denial of a free and appropriate public

education,” thereby requiring administrative exhaustion. Washington, 403 F. Supp. 3d at 618-21

(holding that a student’s Section 504/ADA claims, arising from being tased, handcuffed, and

confined to the school required IDEA exhaustion because the incident did not comply with the

student’s IDEA plan requirements for services and accommodations based on his disabilities).

       Here, put plainly, Jake S. does not allege that Defendant Brenda Marino “struck” or

otherwise assaulted him with discriminatory animus or frustration anywhere in the Complaint. See

generally Dkt. 1. Indeed, as explained above, Jake S. premises HISD’s liability for his claims under

Sections 504 and 1983 not on Marino’s purported intentional, disability-based animus, but on the

District’s purported failure to properly supervise and train Marino to properly implement Jake S.’s

accommodations. See Dkt. 1 at pp. 6-8; Dkt. 26 at pp. 3-5. And just as was the case in Heston and

                                                   6
     Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 7 of 10


Washington, Jake S.’s Section 504, ADA, and Section 1983 claims “fall squarely” within the ambit

of his special education needs and were required to be exhausted. See Heston, 816 F. App’x at 982

(“[T]he Hestons’ complaint does not allege that Hardison’s actions were random acts of violence,

but instead presents those allegations in the context of her ability to perform adequately as a

special-needs aide: ‘Instead of providing the correct accommodations to A.H. Jennifer Hardison

physically and verbally abused the child.’ As such, these claims fall squarely within the ambit of

A.H.’s educational needs.”); see also Washington, 403 F. Supp. 3d at 621.

C.     Jake S. still does not plausibly allege that he was the victim of disability-based
       discrimination in support of his Section 504/ADA claims.
       Even assuming, for the sake of argument, that Jake S. was not required to exhaust his

administrative remedies, his disability discrimination claims under Section 504/ADA should

nonetheless be dismissed for failure to state a claim. Both the ADA and Section 504 require a

plaintiff to demonstrate that they were excluded from participation in or denied the benefits of

services intentionally because of their disability. 29 U.S.C. § 794(a); 42 U.S.C. § 12132; D.A. ex

rel. Latasha A. v. Houston Indep. Sch. Dist., 629 F.3d 450, 453 (5th Cir. 2010). As referenced

above, Jake S. does not allege that HISD acted with disability-based, discriminatory intent or ill

will because of his disability at all; rather, he claims the District removed Marino from the

classroom upon investigating his allegations. Dkt. 1 at p. 4. This allegation would prevent a finding

that HISD was deliberately indifferent to known disability-based abuse, which is lower than the

intentional discrimination Fifth Circuit’s standard applicable to Section 504/ADA claims. See

Washington, 403 F. Supp. 3d at 622; see also James v. Harris Cnty., 577 F.3d 612, 617-18 (5th

Cir. 2009) (“Deliberate indifference is a degree of culpability beyond mere negligence or even

gross negligence; it ‘must amount to an intentional choice, not merely an unintentionally negligent

oversight.’” (quoting Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th Cir. 1992)). Absent any


                                                 7
     Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 8 of 10


plausible allegation that HISD acted with discriminatory intent toward Jake S., his Section 504

and ADA claims should be dismissed on this alternative ground.

D.     Jake S. comes nowhere close to plausibility under Section 1983 premised on an alleged
       failure to supervise.

       While Jake S. asserts the District failed to train and supervise its staff (Dkt. 26 at 6-7), such

an assertion can only serve as a basis for municipal liability under Section 1983 in limited

circumstances. See City of Canton, 489 U.S. at 389; City of Houston v. Piotrowski, 237 F.3d 567,

578-79 (5th Cir. 2001). “[A] municipality’s failure to train its employees in a relevant respect must

amount to ‘deliberate indifference to the rights of persons with whom the [untrained employees]

come into contact.’” Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011). Showing deliberate

indifference under a failure to train or supervise theory requires “[a] pattern of similar

constitutional violations by untrained employees.” Id. at 1360. The pattern of constitutional

violations “must be ‘fairly similar to what ultimately transpired.’” Sanders–Burns v. City of Plano,

594 F.3d 366, 381 (5th Cir. 2010). Moreover, “[m]ere negligence or even gross negligence is not

enough . . . for [HISD] to be liable for the Board’s failure to train or supervise the school staff, the

Board must have actual or constructive notice of ongoing constitutional violations at the school;

otherwise the Board’s failure could not be a conscious or deliberate choice.” Yara v. Perryton

Indep. Sch. Dist., 560 F. App’x 356, 359 (5th Cir. 2014).

       Jake S., however, fails to plead facts plausibly suggesting a pattern of similar supposed

constitutional violations by untrained employees, much less actual or constructive knowledge on

behalf of HISD’s Board of Trustees. In sum, Jake S.’s Response leaves no room for doubt that his

Section 1983 claim is premised entirely on respondeat superior, based on the alleged actions of

the Marino, which is plainly impermissible for holding the District liable under Section 1983.

Penny v. New Caney Indep. Sch. Dist., 2013 U.S. Dist. LEXIS 73375, at *11 (S.D. Tex. 2013)

(“Municipal liability cannot be sustained under a theory of respondeat superior. [T]he
                                           8
     Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 9 of 10


unconstitutional conduct must be directly attributable to the municipality through some sort of

official action or imprimatur; isolated unconstitutional actions by municipal employees will almost

never trigger liability.”) (quoting Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir.

2003)) (alteration in original); see also Ayon v. Austin Indep. Sch. Dist., 2020 U.S. Dist. LEXIS

55714, at *23-25 (W.D. Tex. 2020). Accordingly, Jake S. fails to plead the essential elements of

municipal liability through a failure to supervise theory, and his Section 1983 claim against HISD

should be dismissed with prejudice on this alternative ground. See Spiller v. City of Tex. City Police

Dep’t, 130 F.3d 162, 167 (5th Cir. 1997); see also Rivera, 349 F.3d 244 244, 248 (5th Cir. 2003)

(“‘[A] federal court would not be justified in assuming that municipal policymaking authority lies

somewhere other than where the applicable law purports to put it.’”) (quoting City of St. Louis v.

Praprotnik, 485 U.S. 112, 126 (1988)) (alteration in original).

                                                   Prayer

        HISD requests that its Motion to Dismiss pursuant to Rule 12(b)(6) be granted. HISD

further requests that Jake S.’s claims against it be dismissed with prejudice because amendment

would be futile. See Lewis v. Fresne, 252 F.3d 352, 360 n.7 (5th Cir. 2001). Finally, HISD requests

that it be awarded its taxable costs of court and any and all other relief to which it may be justly

entitled.




                                                  9
    Case 4:21-cv-00208 Document 27 Filed on 05/18/21 in TXSD Page 10 of 10


                                                     Respectfully submitted,

                                                     KARCZEWSKI | BRADSHAW | SPALDING



                                                     ________________________________
                                                     C. Cory Rush
                                                     State Bar No. 24074989
                                                     Fed. I.D. No. 1125441
                                                     crush@kbslawgroup.com
                                                     Melissa M. Goins
                                                     State Bar No. 24074671
                                                     Fed. I.D. No. 2089537
                                                     mgoins@kbslawgroup.com
                                                     3700 Buffalo Speedway, Suite 560
                                                     Houston, Texas 77098
                                                     Telephone: (713) 993-7066
                                                     Facsimile: (888) 726-8374

                                                     ATTORNEYS FOR HEMPSTEAD
                                                     INDEPENDENT SCHOOL DISTRICT

                                      Certificate of Service


       I hereby certify that on the 18th day of May 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following:

                                         Jordan McKnight
                                           P.O. Box 664
                                     Little Elm, Texas 75068
                                     (Attorney for Plaintiff)

                                         Clay T. Grover
                                       Jonathan G. Brush
                                         Amy Demmler
                                Rogers, Morris, & Grover, L.L.P.
                                5718 Westheimer Rd., Suite 1200
                                     Houston, Texas 77057
                            (Attorneys for Defendant Brenda Marino)




                                                     __________________________________
                                                     Attorney for Hempstead ISD
                                                10
